UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1251


ISAM JARADAT,

                       Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                       Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 8, 2016               Decided:    November 7, 2016


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Isam Jaradat, Petitioner Pro Se. Nancy Ellen Friedman, Andrew
Oliveira, Gregory A. Pennington, Jr., UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isam Jaradat petitions for review of an order of the Board

of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his motion to reopen as

untimely and numerically barred.               We have reviewed Jaradat’s

claims and conclude that they are without merit.                We accordingly

deny   the   petition   for    review    for   the   reasons    stated   by   the

Board.    In re Jaradat (B.I.A. Feb. 16, 2016).               We dispense with

oral   argument   because      the    facts    and   legal     contentions    are

adequately    presented   in    the     materials    before    this   court   and

argument would not aid the decisional process.



                                                                PETITION DENIED




                                         2